DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2008/0174532) in view of You et al. (US 2012/0300167), provided in IDS
Lewis discloses (Fig. 2A) a shutter-based light modulator structure 200 comprising:


    PNG
    media_image1.png
    468
    660
    media_image1.png
    Greyscale

Claim 1: 
a substrate (not explicitly shown or named, but the shutter-based light modulator structure 200 would have formed on a surface 203 of an object)
a support 208 on the substrate
a first beam 206 having elasticity (par. [0062]: the compliant member 206 act as springs) and attached to the support
a shutter 202 attached to the first beam
an opposing member 218 located on the substrate and at least partially facing the first beam
	Lewis does not explicitly disclose an electrode attached to the first beam, and thus, Lewis does not explicitly disclose the structure 200 is a movable electrode structure.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis’s device by replacing a shutter with an electrode to have a movable electrode structure.
	Doing so would be able to have the electrode in the movable electrode structure moved to different position(s) as desired.
Claim 2:
wherein the opposing member 218 comprises a support portion (not named, but shown in Fig. 2A) on the substrate and a second beam 216 attached to the support portion, the second beam 216 being at least partially opposite to the first beam 206
Claim 3:
wherein the support 208 comprises a first support (208 – on the left) and a second support (208 – on the right) spaced from each other, the first beam 206 comprising a first beam section (206 – on the left) attached to the first support and a second beam section (206 – on the right) attached to the second support
Claim 4:
wherein the second beam 216 comprises a third beam section (216 – on the left) and a fourth beam section (216 – on the right) attached to the support portion, the third beam section being at least partially opposite to the first beam section, the fourth beam section being at least partially opposite to the second beam section
Claim 5:
wherein the support portion has holes for fixing the third beam section and the fourth beam section (Fig. 2A)
Claim 6:
wherein one end of the third beam section (216 – on the left) and one end of the fourth beam section (216 – on the right) are fixed into the holes, and the other end of the third beam section and the other end of the fourth beam section are free ends (Fig. 2A)
Claim 7:
wherein both the first beam section (206 – on the left) and the second beam section (206 – on the right) have an L shape
Claim 8:
wherein a surface of the first beam 206 to which the electrode (Examiner notes: please see a shutter being replaced by an electrode as in claim 1’s rejection)  is 
Claim 9:
wherein the first beam 206 is movable in a direction toward or away from the opposing member 218 based on a Coulomb force between the first beam and the opposing member (Fig. 2A; and at least in par. [0062])
Claim 10:	
	Lewis discloses a movable electrode structure (by replacing a shutter with an electrode) as in claim 1’s rejection.
	Lewis does not explicitly disclose a liquid crystal lens comprising: a first electrode structure; a second electrode structure disposed opposite to the first electrode structure; and a liquid crystal layer between the first electrode structure and the second electrode structure; wherein the second electrode structure comprises a movable electrode structure according to claim 1.
	You et al. disclose a liquid crystal lens (at least Fig. 1), comprising: a first electrode structure 14; a second electrode structure 11 disposed opposite to the first electrode structure; and a liquid crystal layer 15 between the first electrode structure and the second electrode structure.

    PNG
    media_image2.png
    367
    638
    media_image2.png
    Greyscale


	Doing so would be able to move/adjust the second electrode structure to different position(s) as desired.
Claim 11:
comprising a control mechanism 200 configured to generate a Coulomb force between the first beam 206 and the opposing member 218 such that the first beam is movable in a direction toward or away from the opposing member under the Coulomb force (Fig. 2A; par. [0062])
Claims 12-13:
	Lewis do not explicitly disclose the second electrode structure comprises two movable electrode structures spaced apart from each other; wherein the control mechanism is further configured such that the electrodes of said two movable electrode structures move toward or away from each other. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable electrode structures by having two movable electrode structures instead of having one as a design choice, and wherein the control mechanism further configured such that the electrodes of said two movable 
Claim 14:
	Lewis does not explicitly disclose wherein the electrodes of said two movable electrode structures are made of a light shielding material. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrodes of said two movable electrode structures made of a light shielding material. 
	Doing so would have be able to control the amount of light passing through the liquid crystal lens.
Claim 15:
	Lewis do not explicitly disclose wherein the first electrode structure comprises: a first substrate; and a first electrode on a side of the first substrate adjacent to the liquid crystal layer, wherein the liquid crystal lens further comprises: a first alignment layer on a side of the first electrode adjacent to the liquid crystal layer; and a second alignment layer on a side of the substrate of the second electrode structure adjacent to the liquid crystal layer. 
	You disclose 	(Fig. 1) wherein the first electrode structure comprises: a first substrate 12; and a first electrode 14 on a side of the first substrate adjacent to the liquid crystal layer 15.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alignment layers on the first electrode structure and on the second electrode structure.
	Doing so would align the liquid crystal molecules in the liquid crystal layer.
Claim 16:
wherein the opposing member 218 comprises a support portion (not named, but shown in Fig. 2A) on the substrate and a second beam 216 attached to the support portion, the second beam 216 being at least partially opposite to the first beam 206
Claim 17:
wherein the support 208 comprises a first support (208 – on the left) and a second support (208 – on the right) spaced from each other, the first beam 206 comprising a first beam section (206 – on the left) attached to the first support and a second beam section (206 – on the right) attached to the second support
Claim 18:
wherein the second beam 216 comprises a third beam section (216 – on the left) and a fourth beam section (216 – on the right) attached to the support portion, the third beam section being at least partially opposite to the first beam section, the fourth beam section being at least partially opposite to the second beam section
Claim 19:
wherein the support portion has holes for fixing the third beam section and the fourth beam section (Fig. 2A)
Claim 20:
wherein one end of the third beam section (216 – on the left) and one end of the fourth beam section (216 – on the right) are fixed into the holes, and the other end of the third beam section and the other end of the fourth beam section are free ends (Fig. 2A)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- February 27, 2021